United States Court of Appeals
                       For the First Circuit


No. 18-2105

                         HOFF STAUFFER,
        Administrator of the Estate of Carlton Stauffer,

                       Plaintiff, Appellant,

                                 v.

                     INTERNAL REVENUE SERVICE,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                       Howard, Chief Judge,
               Torruella and Selya, Circuit Judges.


     Thomas E. Crice, for appellant.
     Julie Ciamporcero Avetta, Attorney, Tax Division, Department
of Justice, with whom Richard E. Zuckerman, Principal Deputy
Assistant Attorney General, Travis A. Greaves, Deputy Assistant
Attorney General, Andrew E. Lelling, United States Attorney,
Gilbert S. Rothenberg, Attorney, and Joan I. Oppenheimer,
Attorney, were on brief, for appellee.


                         September 16, 2019
           TORRUELLA, Circuit Judge.   This case concerns Internal

Revenue Code ("IRC") provisions governing the timeliness of a claim

for refund of overpaid federal taxes and the renunciation of a

durable power of attorney under Pennsylvania law.    Hoff Stauffer

("Hoff") filed suit on behalf of his father's estate (the "Estate")

against the Internal Revenue Service ("IRS"), alleging that the

agency improperly denied his April 2013 claim for his father's

2006 tax refund as untimely, see I.R.C. § 6511(a)(2018).       The

Estate averred that the applicable statute of limitations for the

filing of a tax refund claim was tolled due to Hoff's father's

financial disability, see id. § 6511(h)(1).    The district court

dismissed the Estate's complaint, holding that the limitations

period was not tolled because Hoff held a durable power of attorney

authorizing him to act on his father's behalf in financial matters.

See Stauffer v. Internal Revenue Serv., No. CV 15-10271-MLW, 2018

WL 5092885 (D. Mass. Sept. 29, 2018); see also § 6511(h)(2)(B).

After careful review, we affirm.

                          I. BACKGROUND

           In October 2005, Hoff and his father, Carlton Stauffer

("Carlton"), executed a written durable power of attorney (the

"DPA").1   Hoff requested the DPA to better assist Carlton in the


1  The DPA was executed in Pennsylvania, while Carlton was a
Pennsylvania   citizen,   and   references  provisions   of   the
Pennsylvania power of attorney statute. Accordingly, the district

                               -2-
management of his finances because Carlton was both elderly and

mentally ill.         The DPA granted Hoff broad powers over Carlton's

finances, including the authority to "prepare, execute and file in

[Carlton's] behalf . . . any and all income tax declarations and

returns . . . and to represent [Carlton] before the Internal

Revenue Service . . . with respect to any claim or proceeding

having to do with [his] tax liabilities."

              After the DPA came into effect, Hoff discovered that

Carlton had lost track of millions of dollars in assets in the

form of uncashed checks, matured bonds, and stocks.                    Hoff began

recovering     these    assets      and   opened   an     investment   account   in

Carlton's name at T. Rowe Price to deposit the recovered funds.

In lieu of the existing DPA, T. Rowe Price required its own

standardized, limited power of attorney form (the "TRP POA"), which

Carlton executed on January 5, 2006.               The TRP POA only authorized

Hoff to conduct transactions within Carlton's T. Rowe Price account

(e.g.,   to    buy,    sell   and    trade      account    assets,   and   to   make

withdrawals).

              Despite Hoff's financial management efforts, the father-

son relationship began to deteriorate in March 2006.                       During a




court held that it was governed by Pennsylvania law. Stauffer,
2018 WL 5092885, at *10. Neither party challenges this choice of
law holding on appeal.


                                          -3-
face-to-face meeting (the "March 15 meeting"), Carlton and Hoff

had    an    argument      regarding   Hoff's    management   of   his    father's

financial affairs.            Part of the tension resulted from Hoff's

insistence that, as a condition of his continued assistance,

Carlton stop permitting his girlfriend to overspend his money.2

To     control      Carlton's     girlfriend's    excessive     spending,    Hoff

suggested that Carlton limit her expenses to a monthly allowance.

A falling out ensued.

              Hoff claims to have told Carlton at the March 15 meeting

that he would no longer be exercising any rights granted to him

under the DPA.         Then, Carlton drafted three notices revoking the

DPA.    However, he never sent these notices, and Hoff never received

them.       Carlton and Hoff also stopped talking.            Carlton would not

pick up Hoff's calls or return his calls or messages.               The fallout

led    Hoff    to   tell    his   sister    (Carlton's   daughter),      Carlton's

accountant, and Carlton's attorneys that he was no longer acting

as his father's agent under the DPA.3



2  According to Hoff, Carlton's girlfriend was spending from
$100,000 to $200,000 per year -- an amount Carlton could not
afford. By way of comparison, Carlton was only spending $50,000
to $60,000 per year on himself.
3  In May 2006, two of Carlton's attorneys contacted Hoff for his
assistance in closing the sale of a family business.         Hoff
responded by telling the attorneys he was no longer acting as
Carlton's agent under the DPA and thus could not help them. The
attorneys then drafted a new POA, but neither Carlton nor Hoff

                                           -4-
            The father and son, however, reconciled approximately

four     years    later    as   reflected      by   a    series   of   financial

transactions.      In May or June 2009, Carlton loaned Hoff $1.25M to

purchase a home.          With Carlton's permission, Hoff withdrew this

amount from the T. Rowe Price account.                  Then, in 2012, Carlton

asked Hoff for $100,000, which Hoff withdrew from the same account

at his father's request.

            In late October 2012, Carlton passed away.                 Hoff was

named the personal representative of the Estate the following

month.     As representative of the Estate, Hoff filed his father's

tax returns for the tax years 2006 through 2012 in late April 2013.

The 2006 return reported a tax overpayment of $137,403, of which

the Estate claimed a refund of $97,364 and requested that $40,000

of   the   remaining      $40,039   be    applied   to    Carlton's    2007   tax

liability.       The IRS denied the claim for the 2006 tax refund as

untimely pursuant to I.R.C. § 6511(a), which establishes the

statutory timetable for          filing tax refund claims.             After an

internal appeal, the IRS issued its final denial of the Estate's

refund claim on January 7, 2015.

            On February 5, 2015, the Estate filed suit in the U.S.

District Court for the District of Massachusetts against the IRS4


ever signed it.
4    Hoff's complaint incorrectly named the IRS, rather than the

                                         -5-
seeking a refund of Carlton's 2006 tax overpayment.                   The Estate's

complaint alleged that its refund claim (filed in 2013) was timely

because      Carlton's     financial      disability   tolled      the   three-year

statutory period to file the claim under I.R.C. § 6511(h)(1).                     On

September 29, 2018, the district court dismissed the Estate's

complaint, finding that: (1) Carlton               had the capacity to execute

the DPA; (2) Hoff was, as of 2005, authorized under the DPA to act

on behalf of Carlton in financial matters for the purposes of

I.R.C. § 6511(h)(2)(B); (3) Hoff did not renounce the DPA; and (4)

Carlton did not effectively revoke the DPA.                      Stauffer, 2018 WL

5092885, at *6-11.         Accordingly, the court held that the statutory

period for the filing of Carlton's 2006 tax refund claim was never

tolled under § 6511(h)(1) and thus had expired in October 2010,5

which     consequently       deprived      the     court    of     subject   matter

jurisdiction over the Estate's suit.               See Muskat v. United States,

554   F.3d    183,   194    (1st   Cir.    2009)    ("[A]   district     court   has

jurisdiction to adjudicate only those refund claims that have first




United States, as defendant.   See 28 U.S.C. § 1346(a)(1).   The
government has not raised an issue in this regard, and we do not
address it.
5  Because Carlton did not timely file a tax return for 2006, the
district court held that the applicable statute of limitations for
the filing of his refund claim was two years and not three years
as the Estate alleged in its complaint. Stauffer, 2018 WL 5092885,
at *1 n. 2; see I.R.C. § 6511(a).


                                          -6-
been 'duly filed' with the Secretary of the Treasury." (citing 26

U.S.C. § 7422(a))).    This appeal ensued thereafter.

                             II. ANALYSIS

           The Estate's attack on the district court's decision is

two-pronged: its first swing is directed at the court's factual

finding that Hoff never renounced the DPA, while the second takes

aim at the court's legal conclusion that the DPA qualified Hoff as

a person authorized to act on behalf of Carlton in financial

matters for the purposes of I.R.C. § 6511(h)(2)(B).          The Estate

misses on both swings.       We address the Estate's arguments in

inverse order, directing our attention first to its challenge of

the district court's interpretation of I.R.C. § 6511(h)(2)(B).

A.   Hoff's Qualification as a Person Authorized to Act on Behalf
     of Carlton in Financial Matters Pursuant to § 6511(h)(2)(B)

           We review the district court's interpretation of I.R.C.

§ 6511(h)(2)(B) -- the legal basis for the court's decision to

dismiss   the   Estate's   complaint   for   lack   of   subject   matter

jurisdiction -- de novo.    Muskat, 554 F.3d at 194.

           The IRC states that "[n]o suit for a tax refund may be

maintained in a United States district court 'until a claim for a

refund . . . has been duly filed.'       26 U.S.C. § 7422(a).       Thus,

timely filing of a refund claim is a jurisdictional prerequisite

to a tax refund suit."     Me. Med. Ctr. v. United States, 675 F.3d

110, 114 (1st Cir. 2012) (citing Phila. Marine Trade Ass'n v.

                                 -7-
Comm'r, 523 F.3d 140, 146 (3d Cir. 2008)).       The timeliness of a

refund claim6 is governed by I.R.C. § 6511(a), which provides that

a "[c]laim for credit or refund of an overpayment of any tax

imposed" must be filed "within 2 years from the time the tax was

paid" when, as here, "no return was filed by the taxpayer."      This

two-year statute of limitations is commonly referred to as a "look-

back period."     Comm'r of Internal Revenue v. Lundy, 516 U.S. 235,

239 n.1, 240 (1996).      Generally, a taxpayer who fails to file his

refund claim within the applicable limitations period 7 may no

longer   obtain     his   overpayment   refund   or   credit.   I.R.C.

§ 6511(b)(1).

          Notwithstanding, the applicable limitations period will

be tolled or "suspended" if a taxpayer is financially disabled.

Id. § 6511(h)(1) ("In the case of an individual, the running of

the [look-back] periods . . . shall be suspended during any period

of such individual's life that such individual is financially

disabled.").    The IRC defines a financially disabled taxpayer as

an individual who "is unable to manage his financial affairs by


6  "A tax return that claims a refund is considered a 'claim' for
purposes of § 6511." Walter v. United States, No. 09-420, 2009
WL 5062391, at *6 (W.D. Pa. Dec. 16, 2009) (citing 26 C.F.R. § 301–
6402–3(a) (1, 5), (c)).
7  When, unlike here, a taxpayer files a timely tax return, the
applicable limitations period for any overpaid tax refund claim is
three years. I.R.C. § 6511(a).


                                  -8-
reason of a medically determinable physical or mental impairment

. . . which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less

than 12 months."   Id. § 6511(h)(2)(A).

          Not all financially disabled individuals, however, are

entitled to the benefit of § 6511(h)(1)'s tolling provision.    The

IRC sets forth an exception to the exception:       "An individual

shall not be treated as financially disabled during any period

that . . .[any] person is authorized to act on behalf of such

individual in financial matters."    Id. § 6511(h)(2)(B).   But that

provision does not provide any statutory guidance as to what

qualifies a person as one "authorized to act on behalf of [a

financially disabled taxpayer] in financial matters." Id.     It is

this statutory vacuum that makes way for Hoff's challenge of the

district court's interpretation.

          The Estate urges us to adopt a reading of § 6511(h)(2)(B)

under which a person will be considered "authorized to act on

behalf of [a financially disabled taxpayer] in financial matters"

only if he or she has: (1) authority to file the financially

disabled taxpayer's tax returns; (2) a duty to file the financially

disabled taxpayer's tax returns; and (3) actual or constructive

knowledge that the tax returns for a particular year have to be

filed on behalf of the disabled taxpayer.   The Estate claims that,


                               -9-
because Hoff did not meet these three purported requirements, the

statute of limitations for the filing of Carlton's tax refund

should have remained suspended through his death in October 2012

due to his financial disability.        We disagree.

           As a preliminary matter, we do not need to decide whether

the Estate's first purported requirement -- authority to file the

financially disabled taxpayer's tax returns -- must be met in order

to strip a disabled taxpayer of § 6511(h)(1)'s tolling benefit.

Hoff's authority to file Carlton's tax returns is not at issue

here.    The DPA explicitly granted him the authority to file

Carlton's tax returns, as well as any other tax-related claim

before the IRS.   Thus, ever mindful of the principles that guide

our interpretation of a statute, we turn to the Estate's purported

"duty" and "actual or constructive knowledge" requirements for a

person to qualify as "authorized to act on behalf of [a financially

disabled taxpayer] in financial matters" under § 6511(h)(2)(B).

           We have generally recognized that "[t]he words of the

statute are the first guide to any interpretation of the meaning

of the statute . . . if the meaning is plain."               Greebel v. FTP

Software, Inc., 194 F.3d 185, 192 (1st Cir. 1999).                First, we

"determine   whether   the   language    at   issue    has    a   plain   and

unambiguous meaning with regard to the particular dispute in the

case."   In re Fin. Oversight & Mgmt. Bd. for Puerto Rico, 919 F.3d


                                 -10-
121, 128 (1st Cir. 2019) (quoting Robinson v. Shell Oil Co., 519

U.S. 337, 340 (1997)).      "The plainness or ambiguity of statutory

language is determined by reference to the language itself, the

specific context in which that language is used, and the broader

context of the statute as a whole."        Id. (citation omitted).8    "If

the statute's language is plain, 'the sole function of the courts

is to enforce it according to its terms.'"            Id. (quoting United

States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989)).

However, if "the language is not plain and unambiguous, we then

turn to other tools of statutory construction, such as legislative

history."    Id. (citing Arnold v. United Parcel Serv., Inc., 136

F.3d 854, 858 (1st Cir. 1998)).

            Here, the key word for our analysis of § 6511(h)(2)(B)is

"authorized."    By urging us to adopt the "duty" and "constructive

knowledge" requirements, the Estate asks us to interpret the term

"authorized" in § 6511(h)(2)(B) beyond its plain and unambiguous

meaning.    And this we cannot do.    The Estate's proposed definition

of   "authorized"   finds   no   support   in   §   6511(h)(2)(B)'s   plain

language or its statutory context.


8  To examine § 6511(h)(2)(B)'s context we "look to the provisions
of the whole law, and to its object and policy," U.S. Nat'l Bank
of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 455 (1993)
(internal quotation omitted), and "consult[] any precedents or
authorities that inform [our] analysis," Dolan v. U.S. Postal
Serv., 546 U.S. 481, 486 (2006).


                                   -11-
           Consistent    with    the     interpretative      scheme   outlined

above, we begin our statutory examination with the plain meaning

of   "authorized."      See   Greebel,    194   F.3d    at   192.     The   term

"authority" is not defined in the IRC, and the use of the term

"authorized"   in    § 6511(h)(2)(B)       is   too    situational    to    draw

parallels to its use elsewhere in the code.9                 Since the other

provisions of the IRC are not helpful to our analysis here, we

turn to the dictionary definition of the term for further clarity.

           The root word for "authorized" is "authority," which is

defined as: (1) "[t]he official right or permission to act, esp.

to act legally on another's behalf; esp., the power of one person

to affect another's legal relations by acts done in accordance

with the other's manifestations of assent," Authority, Black's Law


9  Compare I.R.C. § 6511(h)(2)(B), with, e.g., id. § 5609 (stating
that "the seizing officer is authorized to destroy," inter alia,
"unregistered still[s] . . . where it shall be impracticable to
remove the same"), § 7808 ("The Secretary [of the Treasury] is
authorized to designate . . . depositaries in each State . . . ."),
and § 9040(b) ("The Commission is authorized . . . to institute
actions in the district courts of the United States to seek
recovery of any amounts determined to be payable to the Secretary
[of the Treasury] as a result of an examination and audit
. . . .").   But see id. § 5559 (drawing a distinction between
situations where the Secretary of Treasury is "required" to make
a quantitative determination versus situations where he is
"authorized" to make such determinations), § 7509 ("[T]he
Secretary [of the Treasury] shall be authorized and directed
. . . ." (emphasis added)), § 7516 (using the term "authorized" in
conjunction with "discretion"), and § 7804(a) (using the terms
"authorized" and "shall" in the same sentence in reference to the
Commissioner's powers to appoint and supervise employees).


                                   -12-
Dictionary (11th ed. 2019); (2) "the power delegated by a principal

to an agent," id.; (3) "power to influence or command thought,

opinion,    or     behavior,"   Authority,   Merriam-Webster   Online

Dictionary,      https://www.merriam-webster.com/dictionary/authority

(last visited Aug. 15, 2019); and (4) "freedom granted by one in

authority," id.     These dictionary definitions reveal no ambiguity.

None of the above definitions imply that the existence of a "duty"

is a requisite for a person's authority.        To the contrary, the

provided definitions illustrate that one who acts with "authority"

has been bestowed with the power to perform an action on another's

behalf.    By contrast, a duty imposes an obligation to perform a

certain act.10     While there are duties that flow from grants of

authority (e.g., those of loyalty and care in agency law), the

relevant question here is whether in this context, definitionally

speaking, one who is "authorized" to take a certain course of

action should be understood narrowly to mean only one who has an

affirmative obligation to take such action.     The answer is clearly


10 The same dictionaries cited for the definition of "authority"
define "duty" as: (1) "[a] legal obligation that is owed or due to
another and that needs to be satisfied," Duty, Black's Law
Dictionary (11th ed. 2019); (2) "that which one is bound to do,
and for which somebody else has a corresponding right," id.;
(3) "obligatory tasks, conduct, service, or functions that arise
from one's position (as in life or in a group)," Duty, Merriam-
Webster       Online       Dictionary,        https://www.merriam-
webster.com/dictionary/duty (last visited Aug. 15, 2019); (4) "a
moral or legal obligation," id.


                                  -13-
no.   The    plain      language   of    §   6511(h)(2)(B)    simply   does   not

contemplate the Estate's purported "duty" requirement.                  Because

the term "authorized" is unambiguous within its statutory context,

our examination of its meaning stops here, and we need not proceed

to examine § 6511(h)(2)(B)'s legislative history.                See In re Fin.

Oversight & Mgmt. Bd. for Puerto Rico, 919 F.3d at 128.

             Therefore, we hold that a person may be considered

"authorized to act on behalf of [a financially disabled taxpayer]

in financial matters" for purposes of § 6511(h)(2)(B) even if he

has no affirmative obligation to act on the taxpayer's behalf.

             Our decision is consistent with that of at least one

other court that faced a similar controversy.                In Plati v. United

States, 99 Fed. Cl. 634, 640 (2011), the plaintiff's son and

attorney-in-fact -- who brought the action on his mother's behalf

(the financially disabled taxpayer) -- averred that he was unable

to file her refund claim within the applicable limitations period

because of his mother's insistence on "keeping control" over her

financial affairs.         Based on this, the son sought that his mother

be granted "refuge in the suspension of the look-back period

because     of   [his    mother's]      financial   disability,"   despite    his

authority to file his mother's tax returns pursuant to a DPA.                 Id.

at 640-41.        In denying the plaintiff's requested relief, the

United States Court of Federal Claims stressed that:


                                         -14-
        [U]nder [I.R.C.] § 6511(h)(2)(B), the relevant
        question is whether any person was "authorized to act
        on behalf of [the taxpayer] in financial matters,"
        (emphasis added), not whether the authorized person
        actually took such action. The statute is not
        concerned with whether the taxpayer's affairs were
        actually managed, nor whether they were managed
        competently, but rather whether someone had been given
        the authority to act. One may certainly possess the
        authority conferred by a power of attorney without
        implementing, exercising, or acting on that power.

Id. at 641 (alterations in the original) (quoting Bova v. United

States, 80 Fed. Cl. 449, 458 n.12 (2008)).11             Within the context

of § 6511(h)(2)(B), we see no significant difference between the

son's   failure   to   file   his   mother's    tax   returns      due   to   her

insistence on controlling her finances in Plati and Hoff's failure

to file Carlton's tax returns due to their falling out.                  In both

cases, the sons -- as agents of their parents -- failed to act

pursuant to the authority they had been granted.

           The    Estate's    argument   in    support   of   an   "actual     or

constructive knowledge" requirement is even less persuasive.                  The

statute's plain language does not include any term into which such

a requirement can plausibly be read, nor does the Estate point to

any contextual basis (e.g., provisions of the whole law) from which



11 In Bova, 80 Fed. Cl. at 458 n. 12, the United States Court of
Federal Claims held that a non-verbal agreement between a
financially disabled taxpayer and her accountant stipulating that
he was not to act pursuant to the power of attorney had no bearing
on the applicability of I.R.C. § 6511(h)(2)(B).


                                    -15-
it can be inferred.        Thus, we also hold that, for purposes of

§ 6511(h)(2)(B), a person "authorized to act on behalf of [a

financially     disabled   taxpayer]     in   financial     matters"       is   not

required to have actual or constructive knowledge of the need to

file tax returns in a specific year.12

           Accordingly,     the    DPA    qualified       Hoff    as   a    person

"authorized to act on behalf of [Carlton] in financial matters"

pursuant   to   § 6511(h)(2)(B).         We   move   on   to     Hoff's    factual

challenge.

B.   Renunciation of the DPA

           We review the district court's factual findings for

clear error.     Me. Med. Ctr., 675 F.3d at 114.13          As we have stated


12 As a factual matter, we        would not, in any case, be persuaded
to believe that Hoff lacked       constructive knowledge of the need to
file Carlton's tax returns.        The record reflects that he was fully
aware of his father's gross       financial mismanagement.
13 On the eve of oral argument, Hoff submitted a letter pursuant
to Fed. R. App. P. 28(j), arguing for the first time that our
review of the district court's determination that he did not
renounce the DPA is de novo. Relying on the Pennsylvania Superior
Court's decision in Consol. Rail Corp. v. ACE Prop. & Cas. Ins.
Co., 182 A.3d 1011 (Pa. Super. Ct. 2018), appeal denied, 191 A.3d
1288 (Pa. 2018), Hoff contended that whether a principal-agent
relationship exists is a pure question of law subject to de novo
review whenever the facts underlying the relationship are
undisputed.   Although Hoff's reliance on Consolidated Rail is
misplaced, we need not wade into the matter. Hoff's opening brief
-- submitted over a year after the Pennsylvania Superior Court
decided Consolidated Rail -- conceded that the applicable standard
of review was clear error. New arguments cannot be raised in a
Rule 28(j) letter. See Ruskai v. Pistole, 775 F.3d 61, 66 (1st
Cir. 2014); Lattab v. Ashcroft, 384 F.3d 8, 17 (1st Cir. 2004).

                                    -16-
before, "[t]he clear-error standard is extremely deferential.

Under it, 'we ought not to upset findings of fact or conclusions

drawn therefrom unless, on the whole of the record, we form a

strong, unyielding belief that a mistake has been made.'"                   United

States v. Márquez, 280 F.3d 19, 26 (1st Cir. 2002) (quoting

Cumpiano v. Banco Santander, 902 F.2d 148, 152 (1st Cir. 1990)).

            Carlton and Hoff's execution of the DPA gave rise to a

principal-agent relationship.            See generally 20 Pa. Cons. Stat.

§ 5601 (2015).14     Under Pennsylvania law, an agent's renunciation

of   the   duties   and   obligations      of   such    relationship    must    be

positive, unequivocal, and made known to the principal for it to

be effective.       Bergner v. Bergner, 67 A. 999, 1001 (Pa. 1907).

Furthermore,    "the      burden   of     proving      renunciation    of   one's

obligations rests on the party asserting it."               Shafer v. A. I. T.

S., Inc., 428 A.2d 152, 155 (Pa. Super. Ct. 1981).

            The district court found that the Estate did not meet

its burden of proving that Hoff renounced the DPA.               Our review of

the record leads us to conclude the same.               Thus, we find no error

in the district court's finding, much less a clear error.



Since Hoff failed to raise this argument in his opening brief, we
deem it waived. See Med. Mut. Ins. Co. of Me. v. Indian Harbor
Ins. Co., 583 F.3d 57, 61 (1st Cir. 2009).
14  As mentioned above, the parties do not contest that the DPA
was governed by Pennsylvania law.


                                        -17-
            We agree with the district court's assessment of the

deposition testimony upon which it primarily relied to reach its

finding that Hoff did not renounce the DPA.           See Stauffer, 2018

WL 5092885, at *10.      During the deposition, which was taken for a

separate Pennsylvania state court proceeding,15 Hoff was asked, "Do

you recall ever discussing the possible termination of the power

of attorney directly with your father?"; to which he responded, "I

don't, but I could have said . . . I'm not doing anything with it

now, it's really a non-issue, but it would hurt my feelings if it

were terminated."      Below and now before us, the Estate attempts

to save itself from Hoff's deposition testimony by contradictorily

asserting that Hoff actually told Carlton during the March 15

meeting that "he would no longer be exercising any rights granted

to him under the [DPA]."       But, as the district court noted, "if

true,     this    [purported   statement]    would    not   constitute    a

renunciation" because it "only expresses an intent not to use the

[DPA], not a 'positive and unequivocal' renunciation of it."             Id.

(quoting Bergner, 67 A. at 1001); see 20 Pa. Cons. Stat. § 5604(b)

(2017) ("Unless the power of attorney states a time of termination,

it   is   valid    notwithstanding    the   lapse    of   time   since   its




15 See Estate of Stauffer v. Bielava, No. 906 MDA 2015, 2016 WL
4882571 (Pa. Super. Ct. July 20, 2016).


                                     -18-
execution."). 16     As   such,    Hoff's    purported      March    15   meeting

statement is -- as a matter of law -- inconsequential to the

question of whether he renounced the DPA.

             A close look at Hoff's deposition testimony further

supports the district court's conclusion that Hoff never renounced

the DPA.     During his deposition, Hoff testified that he was not

going to do anything with the DPA "now," referencing a point in

time after the March 15 meeting.          This strongly suggests that Hoff

believed his rights under the DPA went uninterrupted after the

March   15    meeting,    which    clearly     contradicts     his    claim    of

renunciation during said meeting.           Moreover, in a letter Hoff sent

to   Carlton's     psychologist,    Dr.      Stanley   E.    Schneider,       Hoff

represented that he held the DPA until Carlton's death in 2012.


16 We note that the language used by the district court strongly
suggests that it did not grant credibility to Hoff's contradictory
statement, which was memorialized in a supplemental answer to
interrogatories submitted a mere five days after a deposition in
the present case. See Stauffer, 2018 WL 5092885, at *10 ("[I]f
true, this would not constitute a renunciation. The purported
statement only expresses an intent . . . ." (emphasis added));
see also State Police Ass'n of Mass. v. Comm'r, 125 F.3d 1, 5 (1st
Cir. 1997) (holding that our "mode of review requires us to accept
[the lower court's] credibility determinations and its findings
about historical facts unless, after careful evaluation of the
evidence, we are left with an abiding conviction that those
determinations and findings are simply wrong"); Constructora Maza,
Inc. v. Banco de Ponce, 616 F.2d 573, 576 (1st Cir. 1980) ("The
presumption of correctness reflected in the 'clearly erroneous'
rule applies not only when the district court's findings are based
upon its assessment of conflicting testimony, but also when . . .
much of the evidence is documentary . . . .").


                                     -19-
See Stauffer, 2018 WL 5092885, at *10.

            The Estate also contends that the district court erred

in finding that Hoff did not renounce the DPA because "uncontested

evidence" establishes that Hoff notified individuals to whom he

had previously represented himself as Carlton's agent -- Carlton's

daughter, accountant, and attorneys -- that he would no longer act

pursuant to    the DPA.     These notifications to third parties,

however, do not help the Estate.            For a renunciation to be

effective "it is essential that it be made known to the principal,"

Bergner, 67 A. at 1001, and the Estate fails to identify any part

of the record that undermines the district court's conclusion that

"there is no evidence [showing] that any of [the third parties]

communicated   [Hoff's    unwillingness    to   act   under   the   DPA]   to

Carlton."   Stauffer, 2018 WL 5092885, at *10.

            Finally, we point out an additional consideration that

favors the district court's finding that Hoff did not renounce the

DPA.    After the March 15 meeting, Carlton drafted three letters

purporting to revoke Hoff's DPA.17        We find no reason for Carlton

to have drafted the three letters purporting to revoke the DPA if

Hoff had previously made it unequivocally clear to Carlton that he

renounced the DPA during the March 15 meeting.         See Bergner, 67 A.



17   As stated above, none of these letters were ever sent to Hoff.


                                 -20-
at 1001.      One cannot revoke an agency that has already been

renounced.

           Based on the foregoing analysis, we conclude that the

district court's finding that Hoff never renounced the DPA was

correct.     Thus, the court did not commit clear error in reaching

this factual conclusion.

                           III. CONCLUSION

           For the reasons explained above, we affirm the district

court's judgment dismissing the Estate's complaint for lack of

subject matter jurisdiction.

           Affirmed.




                                 -21-